NO. COA13-1028

                     NORTH CAROLINA COURT OF APPEALS

                             Filed: 1 April 2014


VICKIE MILLER,
     Employee/Plaintiff

      v.                                   From the Industrial Commission
                                           I.C. No. 675930
CAROLINAS MEDICAL CENTER—
NORTHEAST, Self-Insured Employer,
     Defendant.


      Appeal by Defendant from opinion and award entered 30 May

2013 by the North Carolina Industrial Commission.                Heard in the

Court of Appeals 23 January 2014.


      The Sumwalt Law Firm, by Vernon Sumwalt, for Plaintiff.

      Hedrick Gardner Kincheloe & Garofalo, LLP, by Jeffrey A.
      Kadis, M. Duane Jones, and Melissa H. Grimes, for
      Defendant.


      DILLON, Judge.


      Defendant Carolinas Medical Center — Northeast appeals from

an   opinion   and   award   of    the   Full   Commission      of    the   North

Carolina   Industrial   Commission       reforming   a   Form    21   agreement

executed by Defendant and Plaintiff Vickie Miller and granting

Plaintiff’s claim for additional workers’ compensation benefits

relating to a previously determined compensable injury.                 For the
                                          -2-
following     reasons,    we     affirm    in   part,    vacate       in    part,     and

reverse and modify in part.

                  I. Factual & Procedural Background

     Plaintiff was thirty-two years old and had been employed by

Defendant as an emergency room nurse for more than eleven years

at the time of her hearing before the Full Commission.                               The

record evidence, as presented before the Full Commission, tends

to show the following: On 21 August 2006, Plaintiff sustained an

injury to her lower back while working within the scope of her

employment     with     Defendant.        Defendant      did    not    contest       the

compensability of Plaintiff’s injury and paid for Plaintiff’s

medical     treatment    through     26   December      2006,   when       Plaintiff’s

physician, Dr. Michael Meighen, determined that Plaintiff had

reached     maximum    medical    improvement     and     assigned         her   a   five

percent permanent partial disability (PPD).

     The parties signed a Form 21 agreement entitling Plaintiff

to   five    percent     PPD   as    compensation        for    her    2006      injury

consistent with Dr. Meighen’s determination.                    The PPD award was

calculated based on an average weekly salary of $689.21 and

corresponding compensation of $459.50.                  The Form 21 agreement

was approved by the Full Commission on 29 November 2007.
                                        -3-
       Plaintiff proceeded to perform her job duties and did not

seek further treatment for her back until 9 September 2008, when

she returned to Dr. Meighen reporting increased pain in her

lower back.      Ultimately, Dr. Meighen opined that Plaintiff’s

“issues    [were]      unrelated       to     any    work-related     injury[,]”

speculating that Plaintiff might have contracted Lyme disease.

As a result of Dr. Meighen’s determination, Defendant filed a

Form 61 on 26 September 2008 denying Plaintiff further coverage

for medical treatment relating to her 2006 injury.

       On 31 December 2008, Plaintiff presented for treatment with

Dr.    Brian   Rose,    an    orthopedic       surgeon     who   specializes   in

treating spinal injuries.            Dr. Rose opined that Plaintiff’s back

issues “likely correspond[ed] to her original work injury.”

       On 17 July 2009, Plaintiff presented for treatment with Dr.

Daniel Oberer, a       board-certified         neurosurgeon, who determined

that   Plaintiff’s     back    injury       required     surgery.    Dr.   Oberer

performed three surgical procedures on Plaintiff.                   Although the

first two procedures failed to produce the desired results, the

third procedure, which was performed on 1 November 2010, proved

successful.    Plaintiff      thus    returned      to   her   full-time   nursing

position with Defendant on 31 December 2010 and has continued

working in that capacity ever since.
                                            -4-
     In       November     2010,    Plaintiff       filed    a   Form    18M    with   the

Commission, seeking medical compensation for her 2006 injury in

addition to the coverage                 already    provided under        the Form 21

agreement that had been approved by the Full Commission in 2007.

On 29 August 2011, Plaintiff filed an Amended Form 18, alleging

that there had been a “change of condition” since she entered

into the Form 21 agreement.                 Plaintiff also requested that her

claim    be    assigned      for   hearing,        asserting     that    Defendant     had

underpaid her PPD benefits “based on [a] miscalculation of [her]

average weekly wage” in the Form 21 agreement.                            In response,

Defendant filed a Form 33R asserting that Plaintiff had “failed

to make her claim regarding a change of condition within 2 years

of   the      last       payment    of     medical        compensation”        and   that,

accordingly, her claim was barred under the applicable statute

of limitations.

     On 17 November 2011, Plaintiff’s claim came on for hearing

before     Deputy        Commissioner      James     C.    Gillen,      who    ultimately

entered an opinion and award favorable to Plaintiff.                            Defendant

appealed to the Full Commission, which, by opinion and award

entered       30   May    2013,    affirmed    with       modifications       the    Deputy

Commissioner’s decision.             The substance of the Full Commission’s

opinion and award, in pertinent part, was as follows:
                              -5-
         (1) The Form 21 agreement was reformed by
         the Commission to reflect what it determined
         to be the correct average weekly wage,
         $691.11, instead of $689.21, to which the
         parties had agreed in the original Form 21
         agreement;

         (2) Defendant was ordered to pay Plaintiff
         $18.90, representing the deficiency owed to
         Plaintiff as a result of the new computation
         of the average weekly wage;

         (3)   Plaintiff’s   claims    for    additional
         benefits   relating   to   the    August   2006
         accident were not time-barred;

         (4) Defendant was ordered to pay Plaintiff
         temporary total disability benefits in the
         amount of $460.76 – an amount based on the
         recalculated average weekly benefits – for
         the periods between 2008 and 2010 that
         Plaintiff missed work due to her injury; and

         (5) Defendant was ordered to pay Plaintiff’s
         medical bills incurred subsequent to the
         Form 21 agreement relating to Plaintiff’s
         back injury.

From this opinion and award, Defendant appeals.

                          II. Analysis

                      A. Standard of Review

    Our standard of review is well-established:

         Our review of an opinion and award by the
         Commission is limited to two inquiries: (1)
         whether there is any competent evidence in
         the record to support the Commission’s
         findings of fact; and (2) whether the
         Commission’s    conclusions  of   law   are
         justified by the findings of fact. If
         supported    by   competent evidence,   the
                                       -6-
           Commission’s findings are conclusive even if
           the evidence might also support contrary
           findings. The Commission’s conclusions of
           law are reviewable de novo.

Legette v. Scotland Mem’l Hosp., 181 N.C. App. 437, 442–43, 640

S.E.2d 744, 748 (2007) (internal citations omitted).

               B. Reformation of the Form 21 Agreement

    Defendant first contends that the Full Commission erred in

reforming the amount of the average weekly wage from the amount

contained in the Form 21 agreement that had been approved by the

Full Commission in 2007.        We agree.

    With      respect     to   Plaintiff’s     average   weekly     wage,    the

parties agreed in the Form 21 agreement that “[t]he average

weekly wage of the employee at the time of the injury, including

overtime      and       allowances,      was     $689.21,        subject     to

verification[.]”        It is unclear whether, in changing the average

weekly wage figure from $689.21 to $691.11, the              Full Commission

was rescinding the “average weekly wage” provision in the Form

21 agreement pursuant to N.C. Gen. Stat. § 97-17, or whether the

Full Commission was simply enforcing the “average weekly wage”

provision,    specifically,      the   phrase   which    provides    that    the

calculation    was   “subject     to   verification.”       We    believe,    in

either case,     that    the Full Commission erred          in changing the

agreed-upon figure for the reasons stated below.
                                                -7-
       To   the    extent      that       the    Full    Commission’s         “reformation”

constituted a rescission of the Form 21 agreement, we believe

that we are compelled under Swain v. C & N Evans Trucking Co.,

Inc., 126 N.C. App. 332, 484 S.E.2d 845 (1997), to conclude that

the    Full     Commission       lacked          the    authority        to        change   the

Plaintiff’s average weekly wage since any mistake by the parties

in    its   calculation        was    a    mistake      of    law,   not      of    fact    and,

therefore, not subject to rescission.

       Rescission of a workers’ compensation settlement agreement,

such as a Form 21, is governed by N.C. Gen. Stat. § 97-17, which

provides, in pertinent part, as follows:

               No party to any agreement for compensation
               approved by the Commission shall deny the
               truth of the matters contained in the
               settlement agreement, unless the party is
               able to show to the satisfaction of the
               Commission that there has been error due to
               fraud, misrepresentation, undue influence or
               mutual   mistake,   in    which   event  the
               Commission may set aside the agreement.
               Except as provided in this subsection, the
               decision of the Commission to approve a
               settlement agreement is final and is not
               subject to review or collateral attack.

N.C.    Gen.      Stat.   §    97-17(a)         (2011)       (emphasis     added).          The

foregoing provision “provides the Commission with the authority

to set aside a Form 21 Agreement entered into upon a mutual

mistake of fact.”             Foster v. Carolina Marble & Tile Co., Inc.,
                                      -8-
132 N.C. App. 505, 508-09, 513 S.E.2d 75, 78 (1999) (citing N.C.

Gen.    Stat.   §   97-17)   (emphasis   added).     “A    mistake   of   law,

however, unless accompanied by fraud, misrepresentation, undue

influence, or abuse of a confidential relationship, ‘does not

affect the validity of a contract.’”            Id. at 509, 513 S.E.2d at

78 (citation omitted).           In Swain, we addressed the issue of

whether the Commission should have set aside a Form 21 agreement

on grounds of an “alleged error in the Agreement relat[ing] to

the    computation    of   the   [claimant’s]   ‘average   weekly    wages.’”

Swain, 126 N.C. App. at 335, 484 S.E.2d at 848.                We held the

following:

            The   determination    of   the   plaintiff’s
            “average weekly wages” requires application
            of the definition set forth in the Workers’
            Compensation Act, N.C.G.S. § 97-2(5) (1991),
            and the case law construing that statute and
            thus raises an issue of law, not fact. See
            Lawrence v. Tise, 107 N.C. App. 140, 145,
            419 S.E.2d 176, 179 (1992) (legal issue
            presented where resolution of issue requires
            application of fixed rules of law); Craft v.
            Bill Clark Construction Co., 123 N.C. App.
            777, 780, 474 S.E.2d 808, 810-11 (not always
            appropriate to deduct expenses incurred in
            earning those wages in computing “average
            weekly wages”), disc. rev. denied, 345 N.C.
            179, 479 S.E.2d 203 (1996). Because there is
            no evidence of fraud, misrepresentation,
            undue influence or abuse of a confidential
            relationship, any mistake made by either or
            both of the parties to the Agreement in the
            computation of the “average weekly wages” is
            not a basis for setting it aside.
                                           -9-


Id.     In   Foster,         we     construed     Swain     as    standing   for     the

proposition that where “the parties needed to look to the Act,

as well as the caselaw [sic] construing the Act, in order to

determine the correct amount of the plaintiff’s average weekly

wages, . . . the issue [was] one of law, not fact.”                      Foster, 132

N.C. App. at 509, 513 S.E.2d at 78.

      Here, the Full Commission expressly found that the average

weekly wage figure of $689.21 set forth in the original Form 21

agreement    had    been          calculated     by   (1)    dividing    Plaintiff’s

earnings for the prior 52 weeks by 365 and then (2) multiplying

the   quotient     by   7.         The   Commission      further    found    that    our

General Statutes – specifically, N.C. Gen. Stat. § 97-2(5) – do

not provide for the calculation of the average weekly wage to be

made in the manner that had been employed in the original Form

21 agreement, but instead require that the calculation be made

by dividing Plaintiff’s earnings for the previous 52 weeks by

52, which, in this case, would yield a quotient of $691.11.

      Applying     Swain,         we   conclude   that      the   alleged    error    in

computing Plaintiff’s average weekly wages on the parties’ Form

21 agreement constituted an error of law, not of fact.                               As

reflected in the Commission findings, the Commission’s review of

the purported computational error, as well as the propriety of
                                      -10-
the method which had produced that error, required reference to,

and construction of, the provisions of our General Statutes.

The nature of this inquiry clearly reveals the asserted error as

one of law.      Accordingly, we hold that based on the precedent of

this Court, the Commission erred in setting aside the original

Form 21 agreement.       Swain, 126 N.C. App. at 335, 484 S.E.2d at

848; Foster, 132 N.C. App. at 509, 513 S.E.2d at 78.1

      Plaintiff alternatively argues that the Full Commission was

not   actually    rescinding    the    parties’    agreement   in   Form    21

agreement concerning the average weekly wage figure, but rather

enforcing a contractual provision therein that provides that the

average weekly wage figure is “subject to verification.”             To the

extent   that    the   Full   Commission     was   merely   enforcing      this

verification provision, we believe that our analysis in Swain

does not apply because, as we noted in Pruett v. Pruett Floor

Coverings, 2004 WL 383281 (N.C. App. 2004) (unpublished), after

1
  We note that the Commission cites Bond, 139 N.C. App. 123, 532
S.E.2d 583 (2000), in its opinion and award as supportive of its
decision to reform the Form 21 agreement.         The procedural
posture   presented  in   Bond,   however,  renders   that  case
inapplicable.   In Bond, the plaintiff appealed to this Court,
assigning error to the computational method used by the
Commission in its opinion and award from which the plaintiff was
appealing.   Id. at 127, 532 S.E.2d at 586.   Here, Plaintiff is
not appealing from an opinion and award in which the allegedly
erroneous computation was made; rather, Plaintiff has raised the
alleged error in order to invalidate the original Form 21
agreement.
                                    -11-
Swain was decided, the verification provision was not made part

of the standard Form 21 agreement until after Swain.2                 In other

words, the standard Form 21 which was analyzed by this Court in

Swain did not contain the verification provision.

     In the present case, Defendant essentially argues that the

parties   do   not   have   the   right    to   seek   verification    of   the

average weekly wage under the verification provision of the Form

21 agreement once the agreement has been approved by the Full

Commission.3     The Form 21 agreement does not specify any time by

which either party seeking verification of the average weekly

wage figure must request such verification.              Our Supreme Court

has held that when a contract does not specify a time by which

some duty or right therein is to be performed or exercised, “a

reasonable time will be implied as a matter of law.”                  Colt v.

Kimball, 190 N.C. 169, 173, 129 S.E. 406, 409 (1925) (holding

that under a contract to deliver goods, and no time of delivery



2
  The revised Form 21 also provides that the parties to an
agreement may agree to waive the “subject to verification”
language.
3
  We note that in Pruett we held that the parties had the right
to request the Full Commission to “verify” the average weekly
wage figure contained in a Form 21 agreement.   Pruett, 2004 WL
383281, at *5 (noting that “[t]he present printed Form 21
explicitly states that the listed wage is “subject to
verification”).   However, it does not appear that either party
in that case raised the argument raised by Defendant in this
case, as we did not address the argument.
                                             -12-
is specified, delivery must be made within a “reasonable time”);

see also Trust Co. v. Ins. Co., 199 N.C. 465, 154 S.E. 743

(1930) (holding that where a policyholder had the right to seek

reinstatement of his policy, “[i]f no time for the performance

of an obligation is agreed upon by the parties, then the law

prescribes that the act must be performed within a reasonable

time”); Lewis v. Allred, 249 N.C. 486, 106 S.E.2d 689 (1959)

(holding that where a contract to sell land does not specify a

closing date, “the law implies that it will be done within a

reasonable time”).           Following these principles, we hold that a

party   to    a     Form    21    agreement       which    contains     a   verification

provision      but     no        provision    regarding       the       time     by    which

verification        must    be     sought     cannot      assert    a    right    to    seek

verification once a “reasonable time” has passed.

    In Colt, our Supreme Court stated that what constitutes a

“reasonable time” is “generally a mixed question of law and

fact, and, therefore, for the [fact-finder], but when the facts

are simple and admitted, and only one inference can be drawn, it

is a question of law.”               190 N.C. at 174, 129 S.E. at 409.                   The

Court, further stated that “[w]here the delay is so great as to

support      only    one    inference        in   the     minds    of   all    reasonable
                                         -13-
persons, then it is clearly the duty of the [court] to declare

it unreasonable as a matter of law.”               Id.

       In   the      present    case,    the     findings     made    by    the    Full

Commission – the finder of fact in this case – and the record on

appeal      reveal    that     the   parties     entered      into    the   Form     21

agreement;     the     Form    21    agreement    was     approved    by    the    Full

Commission in November 2007; Defendant tendered and Plaintiff

accepted benefits based on the average weekly wage calculation

in the Form 21 agreement; and Plaintiff did not file any request

with the Full Commission seeking verification of the calculation

of her average weekly wage until her attorney filed an Amended

Form 18 in August 2011.

       Generally,      the     determination      as    to   what    constitutes      a

reasonable time would be a question to be resolved by the Full

Commission, as the finder of fact.                  However, in this case, we

believe that Plaintiff waited an unreasonable amount of time to

seek verification, as a matter of law.                    We believe that, under

the facts of this case, by August 2011 – being more than three

and one half years after the initial benefits had been tendered

and accepted and the Form 21 agreement had been approved by the

Full     Commission      -     neither   party      had      the    right   to     seek

verification.         Accordingly, we hold that, with respect to any
                                      -14-
claim for benefits arising out of                 the August 2006 accident,

Plaintiff’s    average    weekly     wage    is   deemed    to   be    $689.21   as

agreed upon by the parties in their Form 21 agreement.

                    C. Additional Medical Treatment

      Defendant    further    argues     that      the    Commission     erred   in

allowing Plaintiff’s claim for additional benefits relating to

her   2006    injury,    contending    that       her    claim   for    additional

benefits was time-barred by either N.C. Gen. Stat. § 97-25.1 or

N.C. Gen. Stat. § 97-47.       We disagree.

      N.C. Gen. Stat. § 97-25.1 imposes, in pertinent part, the

following limitation upon a claimant’s right to seek medical

compensation:

             The right to medical compensation shall
             terminate two years after the employer’s
             last   payment   of  medical   or   indemnity
             compensation unless, prior to the expiration
             of this period, . . . the employee files
             with the Commission an application for
             additional medical compensation which is
             thereafter approved by the Commission[.]

N.C. Gen. Stat. § 97-25.1 (2011).

      Moreover, although N.C. Gen. Stat. § 97-47 authorizes the

Commission    to   increase    the     amount      of    workers’     compensation

benefits previously awarded to a claimant where there is “a

change in condition” – which “[o]ur case law defines . . . as a

condition occurring after a final award of compensation that is
                                      -15-
‘different from those existent when the award was made’ [and

that] results in a substantial change in the physical capacity

to earn wages,”        Pomeroy v. Tanner Masonry, 151 N.C. App. 171,

179,   565    S.E.2d    209,   215   (2002)   (quoting   Weaver   v.   Swedish

Imports Maintenance, Inc., 319 N.C. 243, 247, 354 S.E.2d 477,

480 (1987)) – the Commission’s authority to review an award for

a change of condition is expressly              limited by the statute’s

mandate that “no such review shall be made after two years from

the date of the last payment of compensation pursuant to an

award . . . .”     N.C. Gen. Stat. § 97-47 (2011).

       The issues thus are (1) the date on which Defendant made

its    last   payment     of   medical   or    indemnity   compensation     on

Plaintiff’s behalf; and (2) whether Plaintiff filed her request

for additional medical benefits within two years of that date.

          1. Defendant’s Last Medical or Indemnity Payment

       The record reveals that Defendant made the last indemnity

payment on 6 December 2007, which was more than two years prior

to the date on which Plaintiff filed her claim for additional

benefits, in November 2010, when she filed her Form 18M.                  With

respect to Defendant’s last medical payment, the Commission’s

opinion and award includes the following pertinent finding of

fact and conclusion of law:
                                              -16-
              [Finding of fact] 15. On January 20, 2009,
              Defendant last paid $556.80 to Armstrong &
              Armstrong, a rehabilitation company, for
              rehabilitative  services   in   Plaintiff’s
              claim.

              . . . .

              [Conclusion   of   law]   7.  Rehabilitation
              services, including nurse case management
              services,    are   a    form   of   “medical
              compensation” under the statutory definition
              of that term. See N.C. Gen. Stat. § 97-
              2(19).

Defendant         does     not    dispute     that    it      tendered     a    payment    to

Armstrong         &    Armstrong,      Inc.     (A&A)      on    20    January    2009     on

Plaintiff’s behalf.               Rather, Defendant contends that, given the

nature   of       the      services    provided       by   A&A    in     connection      with

Plaintiff’s claim, this payment did not constitute a payment of

“medical compensation” within the meaning of the North Carolina

Workers’ Compensation Act, and that the last medical payment was

in fact made on 11 November 2008, slightly more than two years

before     Plaintiff         filed     her     Form     18M     with     the    Commission.

Defendant     points         to   evidence     presented        before    the    Commission

indicating        that      A&A   merely      provided     medical       case    management

services      –       as   opposed    to   actual     medical     treatment       or   other

services that could be properly characterized as “effecting a

cure or giving relief” to Plaintiff’s medical condition – and

that,    in       the      instant    case,     the     “sole     purpose”       of    A&A’s
                                              -17-
involvement      was       to    schedule     a    single      medical    appointment       on

Plaintiff’s behalf.

       The   relevant           provision     of   our     General      Statutes     defines

“medical compensation” as follows:

              The   term   “medical    compensation”    means
              medical, surgical, hospital, nursing, and
              rehabilitative services, including, but not
              limited    to,   attendant     care    services
              prescribed   by   a   health    care   provider
              authorized by the employer or subsequently
              by      the       Commission,        vocational
              rehabilitation, and medicines, sick travel,
              and other treatment, including medical and
              surgical supplies, as may reasonably be
              required to effect a cure or give relief and
              for such additional time as, in the judgment
              of the Commission, will tend to lessen the
              period of disability[.]

N.C.   Gen.      Stat.       §     97-2(19)    (2011).          We     note   our    General

Assembly’s employment of the language “but not limited to” as

indicative of its intent to set out a non-exhaustive list of

what might constitute “rehabilitative services” in this context

while affording some room for judicial augmentation.                                 We also

note     that    a        narrow     construction         of    this     provision     would

undermine the oft-stated and axiomatic principle mandating that

the workers’ compensation provisions of our General Statutes be

construed liberally in the claimant’s favor.                           Hollin v. Johnston

County Council on Aging, 181 N.C. App. 77, 84, 639 S.E.2d 88, 93

(2007)    (“It       is    well     established      in    North     Carolina       that   the
                                         -18-
Workers’ Compensation Act should be liberally construed and that

[w]here    any       reasonable   relationship      to    employment     exists,      or

employment is a contributory cause, the court is justified in

upholding the award as arising out of employment.”).                           Bearing

these principles in mind, while every expense paid might not be

considered “medical compensation” under N.C. Gen. Stat. § 97-

2(19),    we    believe    that    the   services    provided     by    A&A    in    the

present case do fall within the statute’s ambit.                        While it is

true that A&A did not provide “treatment” or “rehabilitative

services” to Plaintiff in the conventional sense, its role as an

administrative          intermediary      was   necessary        to    ensure       that

Plaintiff received the treatment determined to be appropriate by

the Commission in order to “effect a cure or give relief for”

Plaintiff’s compensable back injury.                     N.C. Gen. Stat. § 97-

2(19).         We,    therefore,    hold    that    Defendant         last    provided

“medical       compensation”      for    Plaintiff’s      2006   injury       when    it

tendered its payment to A&A on 20 January 2009.

            2. Plaintiff’s Request for Additional Benefits

     The sole remaining issue is whether Plaintiff filed her

request for additional benefits within two years of 20 January

2009.     The Commission found that Plaintiff filed her Form 18M on

6 October 2010.           However, Defendant states in its brief that
                                        -19-
Plaintiff filed her Form 18M on 16 November 2010 and that it was

received by the Commission on 23 November 2010.                            In either

case,   given      our   conclusion     that    Defendant’s    20     January     2009

payment to A&A constituted the last medical payment, we hold

that Plaintiff timely filed her claim for additional benefits.

In    light   of     our    resolution     of    the   issue    concerning        the

Commission’s modification of the Form 21 agreement, however, we

modify the amount of temporary total disability due to Plaintiff

for the periods of her disability from 2008-2010 as set forth in

our Conclusion below.

                                III. Conclusion

      We vacate paragraph 1 of the Full Commission’s 30 May 2013

opinion and award modifying the average weekly wage figure in

the Form 21 agreement from $689.21 to $691.11; vacate paragraph

2 of the Full Commission’s opinion and award directing Defendant

to pay Plaintiff an additional $18.90 for her initial period of

disability    in    2006;    and   we   reverse    paragraph     4    of    the   Full

Commission’s opinion and award to the extent that it establishes

the     amount      of      Plaintiff’s        temporary      total        disability

compensation award for her periods of disability between 2008

and 2010 at $460.76 per week, a figure based on the “modified”

average weekly wage, and we modify this amount to $459.50 per
                              -20-
week, the figure agreed upon by the parties in the original Form

21 agreement.   We affirm the Full Commission’s opinion and award

in all other respects.

    AFFIRMED IN PART; VACATED IN PART; REVERSED AND MODIFIED IN
    PART.

    Judges STROUD and HUNTER, JR. concur.